FILED
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                       UNITED STATES COURT OF APPEALS                       October 10, 2013

                                                                           Elisabeth A. Shumaker
                                    TENTH CIRCUIT                              Clerk of Court



 TOM KRAMER; MONICA KRAMER,

        Plaintiffs - Appellants,

 v.                                                           No. 13-1265
                                                 (D.C. No. 1:13-CV-00142-PAB-KLM)
 DONN VIGIL; FRANCIS MARTINEZ;                               (D. Colorado)
 RIO GRAND SAVING & LOAN
 ASSOCIATION; BENJAMIN F.
 GIBBONS; JAMES A. CASEY,

       Defendants - Appellees.


                              ORDER AND JUDGMENT*


Before HARTZ, O’BRIEN and GORSUCH, Circuit Judges.


       Upset with foreclosure proceedings brought against them in state court by

Rio Grande Saving & Loan Association, Tom and Monica Kramer brought a suit



       *After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties= request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). See Fed. R. App. P.
34(a)(2) and 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
in federal court under 42 U.S.C. § 1983 and other civil-rights laws against the

presiding state magistrate judge, Rio Grande, Rio Grande’s branch manager, and

Rio Grande’s attorney. The district court dismissed the claims because (1) there

was no state action by Rio Grande, its manager, or its attorney; and (2) the

magistrate judge is entitled to judicial immunity. The court also denied the

Kramers’ request for permission to amend their complaint because any

amendment would be futile. For the reasons stated in the district court’s opinion,

we affirm the judgment below. We deny Mr. Kramer’s request to proceed in

forma pauperis.

                                      ENTERED FOR THE COURT



                                      Harris L Hartz
                                      Circuit Judge




                                         2